Exhibit 10.3
AMENDMENT NO. 4
TO
SECOND AMENDED AND RESTATED COLLATERAL AGREEMENT
     This AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED COLLATERAL AGREEMENT
(this “Amendment”), dated as of July 16, 2010, is entered into by and among
COEUR D’ALENE MINES CORPORATION, an Idaho corporation (the “Parent”) and
MITSUBISHI INTERNATIONAL CORPORATION, a New York corporation (the “Secured
Party”).
     WHEREAS, the parties hereto are parties to that certain Second Amended and
Restated Collateral Agreement, dated as of August 7, 2009 (the “Collateral
Agreement”) by and among the Parent, the Secured Party and CDE AUSTRALIA PTY
LTD, an Australian proprietary limited corporation (“Coeur Australia”);
     WHEREAS, the parties hereto are parties to that certain Amendment No. 1 to
Second Amended and Restated Collateral Agreement, dated as of September 10, 2009
(“Amendment No. 1”), that certain Amendment No. 2 to Second Amended and Restated
Collateral Agreement, dated as of February 8, 2010 (“Amendment No. 2”) and that
certain Amendment No. 3 to Second Amended and Restated Collateral Agreement,
dated as of March 2, 2010 (“Amendment No. 3”, and together with Amendment No. 1
and Amendment No. 2, the “Prior Amendments”);
     WHEREAS, the parties hereto desire to amend the Collateral Agreement as set
forth in greater detail below; and
     WHEREAS, Section 6.02(a) of the Collateral Agreement provides that the
Collateral Agreement may be amended, modified, or supplemented by a writing
signed by both the Parent and the Secured Party;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and obligations hereinafter set forth, the parties hereby agree as follows:
Section 1. Definitions.
     Capitalized terms used herein, defined in the Collateral Agreement and not
otherwise defined herein shall have the meanings specified therefor in the
Collateral Agreement when used herein.
Section 2. Amendment of Collateral Agreement.
     (a) Exhibit E to the Collateral Agreement is hereby amended and replaced in
its entirety by Exhibit E to this Amendment.
     (b) Article IV of the Collateral Agreement is hereby amended by adding a
new Section 4.16, which shall read as follows:





--------------------------------------------------------------------------------



 



     “Non-Applicability of Certain Provisions. Notwithstanding anything to the
contrary contained in this Agreement: (a) if the Australia Collateral Threshold
is $0.00, (i) none of the representations and warranties or affirmative or
negative obligations of Coeur Australia under this Agreement shall apply and
(ii) none of the representations and warranties or affirmative or negative
obligations of the Parent and none of the rights of the Secured Party under this
Agreement with respect to the Australia Collateral, an Account Control
Agreement, Cobar Operation Pty Limited, the Cobar Payment Instructions, the
Cobar Silver Sale Agreement, Coeur Australia, the Limited Purpose, the Pledged
Account or the Restricted Account Agreement shall apply and (b) if the L/C
Amount Threshold is $0.00, none of the representations and warranties or
affirmative or negative obligations of the Parent and none of the rights of the
Secured Party under this Agreement with respect to the Wells Fargo L/C shall
apply.”
Section 3. Additional Agreements.
     (a) The Parent and the Secured Party will enter into a new Lease or new
Leases, pursuant to the Lease Agreement, of an aggregate of at least 10,000
ounces of Metal, separate from Metal which is the subject of Leases currently in
existence, within 30 days of the date hereof, the term of which new Lease or new
Leases shall end December 31, 2010.
     (b) If the average Outstanding Gold Obligation Amount from the date hereof
through December 31, 2010 is less than 50% of the sum of the average Total
Collateral Requirement and the average Uncollateralized Portion (such sum, the
“Total Availability”) during such period, then the Parent shall pay to the
Secured Party a fee of 0.125% of the difference between the Total Availability
and such average Outstanding Gold Obligation Amount (such fee, the “Initial
Facility Fee”), which fee shall be due on the tenth Business Day after
December 31, 2010. If the average Outstanding Gold Obligation Amount during the
six calendar month period beginning on January 1, 2011 or July 1, 2011 is less
than 50% of the average Total Availability during such period, then the Parent
shall pay to the Secured Party a fee of 0.125% of the difference between such
average Total Availability and such average Outstanding Gold Obligation Amount,
which fee shall be due on the tenth Business Day after the last day of such six
calendar month period (such fee, the “Facility Fee”). The Initial Facility Fee
or Facility Fee, as applicable, shall cease to accrue upon termination of the
Collateral Agreement in accordance with its terms. On November 1, 2011, the
parties shall commence negotiation of a mutually agreeable facility fee that
would be applicable for the following calendar year. For purposes of this
paragraph, the average Outstanding Gold Obligation Amount for any period shall
be calculated by (i) multiplying each Outstanding Gold Obligation Amount that
was in effect during such period by the total number of days during such period
for which it was in effect, (ii) summing the amounts determined pursuant to
clause (i), and (iii) dividing such sum by the total number of days in such
period; and the average Total Collateral Requirement for any period shall be
calculated by (x) multiplying each Total Collateral Requirement that was in
effect during such period by the total number of days during such period for
which it was in effect, (y) summing the amounts determined pursuant to clause
(x), and (z) dividing such sum by the total number of days in such period.
     (c) Within three Business Days of the date hereof, the Secured Party shall
send to the Parent the original copy of the letter of credit, or the original
copy of each letter of credit, as

2



--------------------------------------------------------------------------------



 



applicable, constituting the Wells Fargo L/C, accompanied by (i) a cancellation
of the Wells Fargo L/C in the form attached hereto as Exhibit F.
Section 4. Effectiveness.
     This Amendment shall become effective as of the date first above written
(such date, the “Amendment Effective Date”).
Section 5 Reference to and Effect on the Collateral Agreement and Lease
Agreement.
     (a) On and after the Amendment Effective Date, each reference in the
Collateral Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Collateral Agreement and each reference in the Lease
Agreement to “the Collateral Agreement”, “thereunder”, “thereof” or words of
like import referring to the Collateral Agreement shall mean and be a reference
to the Collateral Agreement, as amended by this Amendment.
     (b) On and after the Amendment Effective Date, the Prior Amendments shall
be superseded in whole by this Amendment.
     (c) Except to the extent certain provisions of the Collateral Agreement and
the Lease Agreement are amended as specified herein, the Collateral Agreement
and the Lease Agreement are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.
Section 6. Execution in Counterparts.
     This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
Section 7. Governing Law.
     THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK.
[Signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first written above.

            COEUR D’ALENE MINES CORPORATION:
      By:   /s/ Mitch Krebs         Name:   Mitch Krebs         Title:   CFO   
    MITSUBISHI INTERNATIONAL CORPORATION:
      By:   /s/ K. Tomita         Name:   K. Tomita        Title:   Division
SVP, Precious Metals Division     

Amendment No. 4 to Second Amended and Restated Collateral Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Values Table and Credit Support
The minimum amount of Collateral required to be provided hereunder shall be the
sum of the Australia Collateral Threshold, the Refinery Collateral Threshold and
the L/C Amount Threshold (such sum, the “Total Collateral Requirement”). The
Collateral provided hereunder will be comprised of the Wells Fargo L/C plus
quantities of Refinery Collateral and Australia Collateral, each in at least the
amounts specified in the table below.

     
Uncollateralized Portion
  $19.8 million
Minimum amount of Australia Collateral
(“Australia Collateral Threshold”)
  $0.00
Minimum amount of Refinery Collateral
(“Refinery Collateral Threshold”)
  $29.7 million
Minimum amount of Wells Fargo L/C
(“L/C Amount Threshold”)
  $0.00

 